Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document     Page 1 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document     Page 2 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document     Page 3 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document     Page 4 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document     Page 5 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document     Page 6 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document     Page 7 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document     Page 8 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document     Page 9 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 10 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 11 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 12 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 13 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 14 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 15 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 16 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 17 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 18 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 19 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 20 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 21 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 22 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 23 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 24 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 25 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 26 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 27 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 28 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 29 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 30 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 31 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 32 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 33 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 34 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 35 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 36 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 37 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 38 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 39 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 40 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 41 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 42 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 43 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 44 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 45 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 46 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 47 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 48 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 49 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 50 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 51 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 52 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 53 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 54 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 55 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 56 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 57 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 58 of 67
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 59 of 67




                               1BHFPG
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 60 of 67




                               1BHFPG
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 61 of 67




                               1BHFPG
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 62 of 67




                                 1BHFPG
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 63 of 67




                                1BHFPG
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 64 of 67




                               1BHFPG
Case 2:18-bk-12429-NB   Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12   Desc
                         Main Document    Page 65 of 67
       Case 2:18-bk-12429-NB                     Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12                                       Desc
                                                  Main Document    Page 66 of 67



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 N. Jackson Street, Suite 201, Glendale, CA 91206


A true and correct copy of the foregoing document entitled (specify): MONTHLY OPERATING REPORT #25 will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
04/21/2020_, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On 04/21/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Gary Baddin, Analyst
Office of The United States Trustee
915 Wilshire Blvd., Suite 1850
Los Angeles, CA 90017


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)               , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such seprvice method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 04/21/2020                   Joan J. Fidelson                                                  /s/ Joan J. Fidelson
 Date                          Printed Name                                                     Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:18-bk-12429-NB                    Doc 1042 Filed 04/21/20 Entered 04/21/20 15:14:12                                       Desc
                                                  Main Document    Page 67 of 67



ECF Service List:

       William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
       David I Brownstein david@brownsteinfirm.com
       Leonardo Drubach leo@9000LAW.COM
       Merak E Eskigian meskigian@gmlawplc.net,
        mgoshgarian@gmlawplc.net,mnewman@gmlawplc.net,zanderson@gmlawplc.net
       Oscar Estrada oestrada@ttc.lacounty.gov
       Dane W Exnowski dane.exnowski@mccalla.com, bk.ca@mccalla.com
       Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
       Sandford L. Frey sfrey@leechtishman.com, lmoya@leechtishman.com;dmulvaney@leechtishman.com
       Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
       Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        dwalker@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com
       Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
       Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
       Harris M Madnick hmmadnick@kramarmadnick.com
       Robert William Mockler robert.mockler@diamondmccarthy.com
       Randall P Mroczynski randym@cookseylaw.com
       David L. Neale dln@lnbyb.com
       Matthew D Pham mpham@afrct.com, msinclair@afrct.com;afrctecf@afrct.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Kelly M Raftery bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
       Dean G Rallis drallis@afrct.com,
        msinclair@afrct.com;AFRCTECF@afrct.com;mpham@afrct.com;drallis@ecf.courtdrive.com
       Ashish R Rawat ashish.rawat@americaninfosource.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Steven C Smith ssmith@smith-lc.com, kcanaan@smith-lc.com
       Howard Steinberg steinbergh@gtlaw.com, pearsallt@gtlaw.com;laik@gtlaw.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       Alan G Tippie atippie@sulmeyerlaw.com, atippie@ecf.courtdrive.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
       Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
       Steven Werth swerth@sulmeyerlaw.com,
        cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
